Citation Nr: 0913309	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  99-03 721	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for a cervical spine disability.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for a lumbar spine disability.  

3.  Entitlement to an evaluation in excess of 20 percent for 
radiculopathy of the left lower extremity.

4.  Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the right lower extremity.

5.  Entitlement to an evaluation in excess of 20 percent for 
radiculopathy of the right upper extremity.

6.  Entitlement to a total disability rating due to 
individual unemployability resulting from a service-connected 
disability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to October 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the claims was later transferred 
to the Newark, New Jersey RO. 

The Veteran was provided a Decision Review Officer (DRO) 
hearing in September 1999 and a Videoconference Board hearing 
in November 2001.  Transcripts of the testimony offered at 
these hearings have been associated with the record.  

This matter was last before the Board in July 2007, when it 
was remanded for further development.  That development has 
been completed and the claims are now ready for adjudication 
by the Board.  

The Board notes that following this remand, in a September 
2008 rating action, the Veteran was granted separate 
evaluations for radiculopathy of the right upper extremity, 
the left lower extremity, each with a 20 percent evaluation 
and the right lower extremity with a 10 percent evaluation as 
neurologic manifestations of his cervical and lumbar spine 
disabilities.  In this rating action, it was noted that this 
decision was ancillary to the issues currently on appeal.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's cervical spine 
disability was not manifested by severe limitation of motion, 
intervertebral disc syndrome with recurring attacks, 
neuropathy or other neurological findings, or incapacitating 
episodes.

2.  From September 26, 2003, the Veteran's cervical spine 
disability has not been manifested by, forward flexion of the 
cervical spine to 15 degrees or less, ankylosis, 
incapacitating episodes or other neurological manifestations, 
with the exception of radiculopathy of the right upper 
extremity, which is separately evaluated.

3.  Prior to September 26, 2003, the Veteran's lumbar spine 
disability was not manifested by severe limitation of motion, 
intervertebral disc syndrome with recurring attacks, 
neuropathy or other neurological findings, or incapacitating 
episodes.

4.  From September 26, 2003, the Veteran's lumbar spine 
disability has not  been manifested by, forward flexion of 
the lumbar spine to 30 degrees or less, ankylosis, 
incapacitating episodes or other neurological manifestations, 
with the exception of radiculopathy of the lower extremities, 
which is separately evaluated.

5.  The Veteran's bowel and bladder incontinence are not 
attributable to his cervical or lumbar spine disabilities.

6.  Throughout the relevant period, radiculopathy of the left 
lower extremity has  been manifested by moderately severe 
incomplete paralysis of the sciatic nerve, but not by severe 
incomplete paralysis with muscular atrophy or complete 
paralysis.  

7.  Throughout the relevant period, radiculopathy of the 
right lower extremity has been manifested by moderate 
incomplete paralysis of the sciatic nerve, but not by 
moderately severe or severe incomplete paralysis with 
muscular atrophy, or complete paralysis.  

8.  Throughout the relevant period, radiculopathy of the 
right upper extremity has been manifested by mild incomplete 
paralysis of the upper radicular group, but not by moderate 
or severe incomplete paralysis, or complete paralysis.  

9.  The Veteran is service connected for a cervical spine 
disability, rated as 20 percent disabling; a lumbar spine 
disability, rated as 20 percent disabling; radiculopathy of 
the left lower extremity, rated as 40 percent disabling, 
radiculopathy of the right lower extremity, rated as 20 
percent disabling; radiculopathy of the right upper 
extremity, rated as 20 percent disabling; degenerative 
changes, left acromioclavicular joint evaluated as 20 percent 
disabling; and a fungus infection of the left foot and a 
scar, left inguinal herniorrhaphy, both evaluated as 
noncompensable; his combined disability rating amounts to 80 
percent.

10.  The Veteran's service-connected disabilities are of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, 38 C.F.R. § 4.71a Diagnostic Code 5290 (effective 
prior to September 26, 2003), Diagnostic Code 5293, effective 
prior to September 23, 2002), Diagnostic Code 5293 (effective 
from September 23, 2002 to September 25, 2003), Diagnostic 
Codes 5235-5243 (effective from September 26, 2003).

2.  The criteria for a rating in excess of 20 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, 38 C.F.R. § 4.71a Diagnostic Code 5292 (effective 
prior to September 26, 2003), Diagnostic Code 5293, effective 
prior to September 23, 2002), Diagnostic Code 5293 (effective 
from September 23, 2002 to September 25, 2003), Diagnostic 
Codes 5235-5243 (effective from September 26, 2003).

3.  The criteria for an evaluation of 40 percent, but no 
greater, for radiculopathy of the left lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2008). 

4.  The criteria for an evaluation of 20 percent, but no 
greater, for radiculopathy of the right lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2008). 

5.  The criteria for an evaluation in excess of 20 percent 
for radiculopathy of the right upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8510 (2008).

6.  The criteria for a total disability rating for 
compensation based on individual unemployability (TDIU) have 
been met. 3 8 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  
With respect to the Veteran's claim for a TDIU, considering 
the favorable outcome detailed below, VA's fulfillment of its 
duties under the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, need 
not be addressed at this time.  Any error in providing notice 
in a timely fashion involving the downstream element of the 
effective date of this grant is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a May 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that his 
condition "had gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The June 1998 rating 
decision explained the criteria for the next higher 
disability rating available for the Veteran's cervical and 
lumbar spine disabilities under the applicable old diagnostic 
codes.  The September 1998 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected cervical and 
lumbar spine disabilities under the diagnostic codes then in 
effect, as well as the requirements for an extraschedular 
rating under 38 C.F.R. § 3.321(b) and stated that, pursuant 
to 38 C.F.R. § 4.1, percentage ratings represent as far as 
can be practically determined the average impairment in 
earning capacity.  In an October 2005 supplemental statement 
of the case the Veteran was provided with all of the 
applicable regulations applicable to his claims.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 891.

VA has obtained the Veteran's service treatment records and 
VA records, assisted the Veteran in obtaining evidence, 
afforded the Veteran physical examinations, obtained medical 
opinions as to the severity of his disabilities and 
employability, and afforded the Veteran the opportunity to 
give testimony before the Board and a DRO.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file, and 
the Veteran has not identified any extant relevant evidence 
not of record.  Moreover, neither the Veteran or his 
representative has averred that the Veteran was in any way 
disadvantaged by the content or timing of that notice.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations Pertaining to Evaluations of the Spine

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the Court recently held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the Veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the Veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).

Under old Diagnostic Code 5290 for limitation of motion of 
the cervical spine, 10 percent is slight, 20 percent is 
moderate, and 30 percent is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).

Under old Diagnostic Code 5292 for limitation of motion of 
the lumbar spine, 10 percent is slight, 20 percent is 
moderate, and 30 percent is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

A 20 percent rating was warranted under Diagnostic Code 5293, 
intervertebral disc syndrome, for moderate recurring attacks.  
A 40 percent rating was warranted if intervertebral disc 
syndrome was severe with recurring attacks and intermittent 
relief, and a maximum 60 percent evaluation was warranted 
when it was pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site(s) of diseased 
disc(s), with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).
The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

As an equitable point of reference, the Board notes that for 
VA rating purposes normal range of motion of the cervical 
spine is flexion to 45 degrees, extension to 45 degrees, 
lateral flexion to 45 degrees in each direction, and rotation 
to 80 degrees in each direction.   Normal range of motion of 
the thoracolumbar spine is flexion to 90 degrees, extension 
to 30 degrees, lateral flexion to 30 degrees in each 
direction and rotation to 30 degrees in each direction.  See 
38 C.F.R. § 4.71a, Plate V.

Under the rating criteria in effect from September 23, 2002 
through September 25, 2003, intervertebral disc syndrome was 
rated as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months 
.............................................................
........................................... 60 

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months 
.............................................................
.. 40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months 
............................................................. 
20 

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months 
............................................................. 
10 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a Diagnostic Code 5293 (2003).

The regulations regarding spine disabilities were revised 
effective September 26, 2003.  Under these regulations, a 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine.  See 38 C.F.R. § 
4.71a.

Unfavorable ankylosis of the entire spine 
............................................................. 
100

Unfavorable ankylosis of the entire thoracolumbar spine 
...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
.............................................................
................................... 40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
.............................................................
.............................. 30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
..................................... 20

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).

Moreover, the new rating schedule for diseases and injuries 
of the spine provides for evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. 

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months 
.............................................................
........................................... 60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months 
.............................................................
.. 40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months 
............................................................. 
20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months 
............................................................. 
10 

Id.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve. Mild incomplete paralysis of 
the sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a (2008).

Under Diagnostic Code 8510 a 20 percent evaluation is 
provided for mild incomplete paralysis of the upper radicular 
group for both the major and minor sides.  A 40 percent 
evaluation is provided for moderate incomplete paralysis of 
the major side and a 30 percent evaluation is provided for 
the minor side.  A 50 percent evaluation is provided for 
severe incomplete paralysis of the major side and a 40 
percent evaluation is provided for the minor side.  A maximum 
70 percent evaluation is provided for complete paralysis of 
the major side with all shoulder and elbow movement lost or 
severely affected with hand and wrist movements not affected.  
A maximum 60 percent evaluation is likewise provided for the 
minor side.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2008).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Factual Background

The Veteran's service records show that in July 1981 he was 
involved in an accident.  Specifically, while he was 
repairing a disabled vehicle he was struck by another vehicle 
and pinned between the two vehicles.  He incurred his 
cervical and lumbar disabilities from this accident.  

In April 1998, shortly after the Veteran filed his claims for 
increased evaluations of his cervical and lumbar spine 
disabilities, he was provided a VA examination of the spine.  
At the time of this examination, the Veteran reported chronic 
lower back pain, relieved by Tylenol Extra Strength.  He 
related that lifting greater than 30 pounds caused back pain 
and that he was unable to walk or bear weight for greater 
than one hour without experiencing some pain in the lumbar 
region.  He denied any loss of control of bowel or bladder 
function.  

The examination showed cervical spine range of motion within 
normal limits.  There was no spinous process tenderness and 
no atrophy of the back muscle.  There was full range of 
motion in the low back and there was no spinous process 
tenderness.  The Veteran's gait was normal and without 
limitation.  The examiner diagnosed degenerative disc disease 
of the lower and mid-cervical spine and degenerative disease 
of the lumbosacral spine, congenital L5 abnormality. 

A February 1990 letter from the U.S. Postal Service shows 
that the Veteran was found medically unsuitable for the 
position of Rural Carrier Associate.  This letter documents 
that the U.S. Postal Service determined that the Veteran's 
chronic neck, low back and shoulder problems would place his 
personal health and safety in jeopardy should he be offered 
this position.  

At the September 1999 DRO hearing, the Veteran testified to 
having pain in his back when walking and bending.  He 
reported treating his pain with Ibuprofen and Tylenol Extra 
Strength.  He described this pain as 8/10 in severity, with 
the greatest pain occurring when driving.  He testified that 
surgery had been contemplated with respect to the low back.  
He testified that he was trained as a mechanic, but could no 
longer work as a mechanic due to his service-connected 
disabilities.  He stated that he had worked about two to 
three months of the past year doing odd jobs to keep food on 
the table.  

A report of a private neurosurgical evaluation dated in 
February 2000 shows he complained of residual cervical 
stiffness and pain, as well as low back pain described as a 
dull and constant, with intermittent sharp pains radiating 
into the buttocks, with symptoms predominately on the left.  
The examination revealed a moderately decreased range of 
motion in the lumbosacral spine with severe hypertonicity on 
palpation of the paraspinal lumbar muscles.  Facet joint 
tenderness at L4-5 on the left was also noted, as was 
positive left sciatic notch tenderness.  Straight leg raising 
was positive on the left at 65 degrees and at 80 degrees on 
the right.  His motor function was 5/5, and the deep tendon 
reflexes were hypoactive, but symmetrical.  Sensory 
examination showed sensory loss to pinprick in the L5 
dermatone on the left, consistent with disc herniation at L4-
5.  The examiner opined that the Veteran had a multitude of 
problems, but that he seemed to be mostly disabled due to his 
chronic knee and low back pain.  A history of three epidural 
blocks without significant improvement was noted.  At this 
time, a lumbar laminectomy/diskectomy at L4-5 was discussed.  

A January 2001 VA surgical neurology consultation report 
notes a history of back pain for 15 years, most severe in the 
morning upon awakening.  The Veteran denied incontinence and 
impotence, but acknowledged pain radiating down the back of 
the left leg with numbness on the sole of the left foot.  The 
Veteran also complained of bilateral inner thigh numbness.  
Surgery was not recommended.

A February 2001 VA report shows complaints of increased back 
pain and inability to wear a belt due to pain.  It was noted 
that conservative treatment had failed and that the Veteran's 
lumbar disc disease was worsening, with increased pain down 
the leg.  A recent MRI reportedly showed L3-L5 disc bulging.  
The Veteran related that his life was getting more 
unmanageable with the pain, and requested surgical 
intervention.

An August 2001 VA treatment record notes an impression of 
cervical spondylosis extending from C3-C4 through C7-T1 with 
complaints of bulging annuli and posterior osteophytes 
impinging on or almost obliterating the anterior subarachnoid 
space with possible encroachment on several left cervical 
nerve roots.  The cervical cord was normal in size and signal 
intensity.  It was noted that, the Veteran had undergone 3 
steroid injections.  

An August 2001 VA physical therapy note documents a history 
of low back epidural injections.  Clinically, cervical 
flexion and extension were to 45 degrees, bilateral cervical 
rotation was to 75 degrees, and bilateral cervical lateral 
flexion was to 25 degrees.  Lumbar flexion was to 90 degrees, 
extension was to 15 degrees and bilateral lateral flexion was 
to 15 degrees.  It was noted that the Veteran had been 
retired since 1997 from driving a cab.  

In October 2001 the Veteran was provided a VA contract 
compensation and pension examination.  In opening, the 
examiner noted that the Veteran's spine disabilities had been 
treated conservatively with physical therapy and bed rest, 
with continued complaints of neck and low back pain.  It was 
noted that the Veteran had been placed on a light profile due 
to recurrent low back pain and that he was then unemployed.  
Vacuuming, doing hard work and handling material that 
required repetitive bending were noted as aggravating the 
Veteran's low back pain.  

With respect to the cervical spine, the Veteran complained of 
a dull constant pain with associated popping and crepitus 
with movement.  He denied any significant upper extremity 
radicular symptoms.  For the low back, he complained of both 
sharp and dull pain with intermittent radiation down his 
right lower extremity to the lateral aspect of his calf.  

Clinically, the Veteran ambulated with a cane in his left 
hand with a moderately antalgic gait on the left related to a 
left knee disability.  Flexion of the cervical spine was to 
40 degrees.  Extension was to 20 degrees.  Rotation was to 50 
degrees on the right and 70 degrees on the left.  Cervical 
paraspinal muscle spasms and dysmetria were noted with 
rotation to the right.  Flexion of the thoracolumbar spine 
was to 30 degrees.  Side bending was to 20 degrees.  
Extension was to 10 degrees and rotation was to 10 degrees.  
Moderate lumbar paraspinal muscle spasms were noted from L-3 
to S-1.  There was pain to palpation at the L3/4, L4/5 and L-
5/S-1 interspaces.  Degenerative disc disease of the cervical 
and lumbar spine without significant radiculopathy was 
diagnosed.  The examiner noted that as per DeLuca that the 
Veteran accomplished four repetitions of flexion on a lumbar 
flexion machine at 40 pounds, with fatigue and increased 
spasticity in the low back.  Re-examination following these 
repetitions demonstrated a decreased range of motion to 20 
degrees in the lumbar region with forward flexion with 
associated lumbar paraspinal muscle spasms.  

The examiner noted, in closing, that with a reasonable degree 
of medical probability that the Veteran's low back lumbar 
degenerative disease would give him difficulty with recurrent 
bending, stooping or lifting.  With respect to the cervical 
spine, the examiner commented that this disability would give 
him difficulty with overhead material handling in excess of 
20 to 25 pounds.  

At his November 2001 Board hearing the Veteran offered 
testimony regarding his lumbar and cervical spine 
disabilities, as well as his ability to work.  He testified 
that he could not lift anything above his head and that he 
could not move his neck without pain.  He explained that he 
could move his neck forward, but that movement in any other 
plane caused pain, which he described as an 8/10 in severity.  
He also described cold and numb sensation in his arms and 
shoulders.  He described temporary relief from his symptoms 
with medication, as well as application of heat, physical 
therapy, the use of a TENS unit, ultrasound and massage.  He 
described routine flare-ups.  In regards to the lumbar spine, 
he testified that he used a cane to assist in ambulation due 
to this disability.  He also related that he wore a back 
brace and also used a TENS unit for relief.  He related that 
he had limited range in this area when turning side to side, 
as well as forward and backward.  He related that his 
epidural injections would only provide relief from pain for 
only a few months.  He described numbness and tingling in the 
legs and feet.  He described bowel and urinary incontinence, 
and that he had to wear diapers and change them 3 to 4 times 
per day.  In regards to employment, he testified that he was 
last employed full-time as a houseman at Walt Disneyland.  He 
testified that he had tried to work part time at Wal-Mart, K-
Mart and a few gas stations, but that he ultimately quit 
working due to pain.  He testified that he could only sit and 
stand comfortably for about 30 to 45 minutes and 15 to 35 
minutes, respectively.  He testified that he could only walk 
about 2 to 3 blocks and had to take breaks from driving every 
30 to 45 minutes.  He testified that surgery had been 
recommended, but that he could not afford it. 

A December 2001 VA progress note documents a complaint of 
urinary tract infection.  At this time, the Veteran 
complained of burning and painful urination, and urine and 
stool incontinence.  The Veteran related that he had been 
informed by urology that "it [was] all from his back."  
Urinary incontinence was assessed at this time.  Subsequent 
records show a history of urinary and fecal incontinence.  

An April 2004 VA neurology surgical consultation note 
documents a complaint of urinary dribbling and bowel urgency, 
but no gross incontinence.  An MRI was noted to disclose a 
disc bulge at L4-5, but there was no canal stenosis or clear 
evidence of nerve root impingement.  

A letter from F.B.G, M.D. dated in July 2004 notes that the 
Veteran was involved in an automobile accident in November 
2002, which aggravated his low back disability.  Examination 
was noted to have shown lumbar disc protrusions at L2-3, L3-4 
and L4-5.  It was felt that the Veteran would require a 
decompressive lumbar laminectomy at the L4-5 level.  

In July 2005 the Veteran was once again provided a VA 
examination with respect to his claims for increased 
evaluations of his cervical and lumbar spine disabilities.  
The examiner, in opening, noted a November 2002 motor vehicle 
accident and that it had aggravated his neck and low back 
pain.  At the time of the examination, the Veteran complained 
of constant aching, sharp neck pain, as a 7/10 in severity, 
which was aggravated by any movement of the neck.  He also 
described subjective weakness in the upper extremities and 
tingling and numbness in the hands.  He also gave a history 
of bowel incontinence for 3 years, although bladder function 
was intact.  With respect to the low back, the Veteran also 
complained of constant aching, sharp pain, 8/10 in severity 
on average.  He reported aggravation of this pain by bending 
over, prolonged sitting, standing, sitting and walking.  
There was no weakness or numbness reported in the lower 
extremities.  The examiner noted the previous recommended 
decompressive lumbar laminectomy and that the Veteran had 
opted not to have this surgery.  It was noted that the 
Veteran was then unemployed, used a cane for assistance in 
walking and that he required assistance with certain 
activities of daily living, namely, clothing and showering.  
The Veteran reported approximately 10 incapacitating episodes 
during the past few months, each one lasting about half an 
hour.  He also reported increased pain during flare-ups and 
following repetitive use.  

Examination of the cervical spine showed no gross deformity.  
Flexion was to 25 degrees with pain at the end of the range 
of motion.  Extension was to 10 degrees, likewise with pain 
at the end of the range of motion.  Left lateral bending was 
to 10 degrees, with pain throughout the range of motion.  
Right lateral bending was to 15 degrees without pain. There 
was tenderness to palpation over the bilateral cervical 
paraspinal muscles.  The Veteran's "bony" maneuver was 
negative bilaterally.

Lumbar spine examination demonstrated a slightly increased 
lumbar lordosis, but no otherwise gross deformity.  Forward 
flexion was to 85 degrees, with pain from 60 to 85 degrees.  
Extension was to 20 degrees, with pain at the end of range of 
motion.  Left lateral bending was to 15 degrees, associated 
with pain throughout the range of motion.  Right lateral 
bending was to 20 degrees without pain.  Bilateral rotation 
was to 20 degrees without pain.  Straight leg raising test 
was negative bilaterally.  Patrick's test was positive on the 
left side.  

Neurological examination showed muscle strength as 5/5 in all 
extremities and no muscle atrophy.  Sensation was impaired to 
light touch in the left foot.  Deep tendon reflexes were 1+ 
throughout and symmetric, except for absent ankle reflexes.  
Hoffman's sign was negative, as was Babinski's.  There was no 
ankle clonus.  The Veteran's gait was slow with the use of a 
cane.  There was no significant deviation.  

Cervical spinal stenosis, lumbar degenerative disk disease, 
lumbar facet joint disease, lumbar foraminal stenosis and 
chronic bowel incontinence were assessed.  In closing, the 
examiner remarked that most of the Veteran's findings were 
age-related, but the chronic neck and back pain were related 
to service.  It was felt by the examiner that the post-
service motor vehicle accident and aging process had 
definitely contributed to his symptoms.

In an October 2005 addendum to the July 2005 examination 
report, the examiner stated that based on the Veteran's 
history, physical exam and imaging studies that he would most 
likely be able to perform a sedentary job without significant 
difficulty.  

Of record is a June 2008 letter authored by a VA doctor.  In 
this letter, the doctor relates that the Veteran has been 
under his care for several years and that the Veteran is 
totally and permanently disabled for any kind of work due to 
his cervical and lumbar spine disabilities, as well as a left 
knee disability.  

Following the Board's last remand, the Veteran was provided a 
VA neurologic examination in August 2008.  This examination 
resulted in diagnoses of cervical lumbar radiculopathy, 
sciatic neuropathy, with weakness and radicular pain in the 
legs as well as cervical radiculopathy with minimal weakness 
in the right forearm.  With respect to the lower extremities, 
mild weakness and pain in the sciatic nerve distribution was 
demonstrated on examination.  Also demonstrated in this 
distribution was moderate muscle weakness and pain in the 
left leg in the sciatic nerve distribution.  With respect to 
the right upper extremity, moderate muscle weakness of the 
brachioradialis and the extensor carpi ulnaris was 
demonstrated.  Further, with respect to the right lower 
extremity, mild weakness of the hamstring, gastrocnemius, 
tibialis anterior, extensor digitorum longus and extensor 
hallicus longus was noted.  In regards to the left lower 
extremity, moderate to severe weakness of the hamstring was 
noted, as well as moderate weakness of the quadriceps 
femoris.  It was noted that the Veteran walked with a limp 
and favored his left leg.  The Veteran was not then 
unemployed and noted as being retired.  

Cervical Spine

An evaluation in excess of 20 percent is not warranted under 
the regulations in effect prior to September 23, 2002.  The 
pertinent evidence of record from that period shows that the 
Veteran had 40 degrees of flexion in his cervical spine and 
40 and 70 degrees of rotation in October 2001; thus, the 
Board cannot find that there was severe limitation of motion 
as normal flexion is to 45 degrees and normal rotation is to 
80 degrees.  With respect to intervertebral disc syndrome, 
the Board notes there was also no evidence of severe 
intervertebral disc syndrome with recurring attacks, 
neuropathy, muscle spasm or other neurological findings.  
Although, at the October 2001 VA examination cervical 
paraspinal muscle spasm was noted, it only occurred on 
rotation to the right, and  the Veteran denied any 
significant upper extremity radicular symptoms and  there was 
no significant radiculopathy clinically.  The evidence 
indicates that the Veteran's cervical spine disability was 
manifested by pain, tenderness and some limitation of motion.  
Under this set of facts the Board does not find that the 
symptomatology during the relevant period was severe or 
pronounced, particularly due to the lack of neurological 
findings.  Accordingly, under these regulations, an 
evaluation in excess of 20 percent cannot be established.

With respect to the criteria in effect from September 23, 
2002 through September 25, 2003, an evaluation in excess of 
20 percent cannot be established.  In this regard, the Board 
notes that there is no indication that the Veteran has ever 
suffered an incapacitating episode, defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  The Board also notes that 
38 C.F.R. § 4.25 could not yield a higher evaluation because 
there were no separate neurological manifestations during 
this period.  The Board acknowledges that the Veteran 
complained of sensations of cold and numbness in his arms and 
shoulders at the November 2001 Board hearing, but notes that 
the October 2001 VA examination, revealed no significant 
radiculopathy.  Although he is competent to report 
symptomatology, he is not competent to relate his reported 
sensations of coldness and numbness to his cervical spine 
disability as this is beyond the purview of a layperson.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Likewise, the pertinent evidence of record at this point in 
time, shows that the Veteran had a good amount of range of 
motion in his cervical spine; thus, the Board cannot find 
that there was severe limitation of motion.  Accordingly, an 
evaluation in excess of 20 percent cannot be established 
under these regulations.  

Under the regulations in effect from September 26, 2003, an 
evaluation in excess of 20 percent cannot be established.  
With respect to the general rating formula, the evidence 
indicates that in July 2005, the Veteran had forward flexion 
of the cervical spine to at least 25 degrees, which doesn't 
meet the requirements for a 30 percent evaluation, as motion 
must be limited to 15 degrees of flexion or favorably 
ankylosed. With respect to evaluations of 40, 50 or 100 
percent under the general rating formula, there is no 
evidence of ankylosis of any segment of the cervical spine; 
thus, an evaluation in excess of 20 percent cannot be 
established.  Likewise, under the criteria pertaining to 
incapacitating episodes, there is no clinical evidence that 
the Veteran has ever suffered an incapacitating episode, as 
defined by regulation.  The Board also notes the absence of 
diagnosed neurological manifestations of the Veteran's 
cervical spine disability with respect to 38 C.F.R. § 4.25, 
except for those evaluated separately below.  Accordingly, 
under these criteria, an evaluation in excess of 20 percent 
cannot be established for the Veteran's cervical spine 
disability.

Lumbar Spine

An evaluation in excess of 20 percent is not warranted under 
the regulations in effect prior to September 23, 2002.  In 
April 1998 the Veteran had full range of motion in the low 
back.  In February 2000, examination showed moderately 
decreased range of motion in the low back.  Examination in 
October 2001 showed flexion to 30 degrees, and then 20 
degrees after repetitive use, bilateral lateral flexion to 20 
degrees, extension to 10 degrees and bilateral rotation to 10 
degrees.  Aside from the reduced flexion after use, those 
ranges are not greater than loss of 2/3 of the normal range, 
and, given the early findings of a complete range of motion 
in 1998 and moderate loss in 2001, we find as a matter of 
fact that his limitation of motion was not more than 
moderate.  

With respect to intervertebral disc syndrome, the Board notes 
that at this time, there was no evidence of severe 
intervertebral disc syndrome.  The Board acknowledges the 
February 2000 private treatment note showing severe 
hypertonicity on palpation, as well as the October 2001 VA 
finding of moderate spasm lumbar paraspinal muscles; however, 
the Board does not find that this disability could be 
characterized as severe as no significant radiculopathy was 
found on examination.  The evidence indicates that the 
Veteran's lumbar spine disability was manifested by pain, 
tenderness and some limitation of motion with spasm from L3-
S1.  Under this set of facts the Board does not find that the 
symptomatology during the relevant period was severe or 
pronounced, particularly due to the lack of neurological 
findings.  Accordingly, under these regulations, an 
evaluation in excess of 20 percent cannot be established.

With respect to the criteria in effect from September 23, 
2002, through September 25, 2003, an evaluation in excess of 
20 percent cannot be established.  In this regard, the Board 
notes that there is clinical evidence that the Veteran 
suffered an incapacitating episode, defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  The Board also notes that 
38 C.F.R. § 4.25 could not yield a higher evaluation because 
there were no separate neurological manifestations during 
this period.  The Board acknowledges that the Veteran 
complained of radiating pain down the left leg with numbness 
on the sole of the foot and inner thigh numbness, but notes 
that the October 2001 VA examination, revealed no significant 
radiculopathy.  Although he is competent to report 
symptomatology, he is not competent to give a medical opinion 
etiologically attributing those symptoms to disc disease.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Likewise, the pertinent evidence of record at that time shows 
that the Veteran had a moderate range of motion in his lumbar 
spine; thus, the Board cannot find that there was severe 
limitation of motion.  Accordingly, an evaluation in excess 
of 20 percent cannot be established under these regulations.  

Under the regulations in effect from September 26, 2003, an 
evaluation in excess of 20 percent cannot be established.  
With respect to the general rating formula, the evidence 
indicates that in July 2005, the Veteran had flexion of the 
lumbar spine to at least 60 degrees, which doesn't meet the 
requirements for a 30 percent evaluation.  With respect to 
evaluations of 40, 50 or 100 percent under the general rating 
formula, there is no evidence of ankylosis of any part of the 
lumbar spine and flexion was greater than 30 degrees; thus, 
an evaluation in excess of 20 percent cannot be established.  
Likewise, under the criteria pertaining to incapacitating 
episodes, there is no indication that the Veteran has ever 
suffered an incapacitating episode, as defined by regulation.  
The Board also notes the absence of diagnosed neurological 
manifestations of the Veteran's lumbar spine disability with 
respect to 38 C.F.R. § 4.25, except for those evaluated 
separately below.  Accordingly, under these criteria, an 
evaluation in excess of 20 percent cannot be established for 
the Veteran's lumbar spine disability.

Neurologic Manifestations

In opening, the Board notes that the Veteran has complained 
of urinary and fecal incontinence and has stated that he had 
been told by a VA physician that this was "all from his 
back."  In this regard, the Veteran is competent to relate 
such a statement.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, the much greater weight of the 
evidence shows that urinary and fecal incontinence are not 
attributable to the cervical and lumbar disabilities. The 
Board has the responsibility to assess the credibility and 
weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this 
regard, the Board finds that the July 2005 VA examination 
conclusion that urinary and fecal incontinence are age-
related is patently more probative than the Veteran's second 
hand account to the contrary.  Accordingly, separate 
evaluations are not warranted for urinary and fecal 
incontinence as it has no shown to any service connected 
disorder.

For the radiculopathy of the left lower extremity, a 40 
percent, but no greater evaluation is warranted.  Examination 
in August 2008 showed moderate to severe weakness of the left 
hamstring and moderate weakness of the quadriceps femoris, as 
well as mild pain, but no muscle atrophy.  Examination has 
also shown that the Veteran favors his left leg and uses a 
cane.  Under these circumstances, the Board finds that this 
equates to moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent evaluation is not warranted as 
there is no evidence of severe incomplete paralysis with 
muscular atrophy and a maximum 80 percent evaluation is not 
warranted as the left leg is not completely paralyzed.  For 
these reasons, a 40 percent, but no greater evaluation is 
warranted for radiculopathy of the left lower extremity.

With respect to the right lower extremity, an evaluation 20 
percent, but no greater, is warranted.  Examination in August 
2008 demonstrated mild weakness and pain as well as moderate 
muscle weakness of the right leg muscles.  Under these 
circumstances, the Board finds that this disability is best 
characterized as moderate incomplete paralysis of the sciatic 
nerve.  Evaluations of 40 or 60 percent are not warranted as 
the incomplete paralysis has not been characterized on 
examination as moderately severe or severe.  Examination has 
not shown muscle atrophy.  Likewise, the sciatic nerve is not 
completely paralyzed and an 80 percent evaluation is not 
warranted.  For these reasons, a 20 percent, but no greater 
evaluation is warranted for radiculopathy of the left lower 
extremity.

With respect to the radiculopathy of the right upper 
extremity, the Board does not find that an evaluation in 
excess of 20 percent is proper.  Examination in August 2008 
showed that the Veteran had only minimal weakness in the 
forearm.  Under these circumstances the Board finds that this 
disability is properly characterized as mild incomplete 
paralysis.  A higher evaluation is not established because 
moderate, severe or incomplete paralysis is not shown.  
Accordingly, an evaluation in excess of 20 percent is not 
established.  

Extraschedular Consideration

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.


TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  For the above purpose of one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a Veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  The Veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence which satisfactorily proves or 
disproves the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102. See 
also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

When the Veteran's disabilities of the cervical and lumbar 
spine are combined they yield an 80 percent evaluation.  The 
bilateral factor applies to the Veteran's radiculopathy of 
the lower extremities, rated as 40 percent disabling for the 
left lower extremity and 20 percent for the right lower 
extremity.  See 38 C.F.R. § 4.26 (2008).  The Combined 
Ratings Table provides that a combination of a 40 percent 
disability with a 20 percent disability yields a "raw" 
disability evaluation of 52 percent.  See 38 C.F.R. § 4.25.  
The regulations pertaining to the bilateral factor require 
that 10 percent of this "raw" evaluation be added to the 
"raw" evaluation, which yields an evaluation of 57.2 
percent.  When this number is applied to the remaining 
disabilities of the cervical spine and lumbar spine resulting 
from the July 1981 accident in order of severity, here all 20 
percent, the Combined Ratings Table yields a total evaluation 
of 79 percent, which when rounded to the nearest degree 
divisible by 10, equals 80.  Id.

Service connection is also in effect for other disabilities.  
Degenerative changes, left acromioclavicular joint, are 
currently evaluated as 20 percent disabling.  Service 
connection is likewise in effect for a fungus infection of 
the left foot and a scar, left inguinal herniorrhaphy, both 
evaluated as noncompensable.  When the 80 percent evaluation 
associated with the Veteran's cervical and lumbar spine 
disabilities is combined with the 20 percent evaluation, this 
yields a "raw" evaluation of 84 percent, which is rounded 
to 80 percent.  Id.  Accordingly, the minimal schedular 
criteria pertaining to eligibility for a TDIU have been met.  
As a result, the schedular requirements for the assignment of 
a TDIU are met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  Having met the objective criteria, the 
remaining question is whether the Veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.

Under the circumstances, the Board finds that a TDIU is 
warranted.  The evidence shows that the Veteran's is trained 
as a mechanic, but is unable to work as a one due to his 
disabilities.  He has restrictions on bending, standing, 
sitting and lifting.  He does not, apparently, have a college 
or graduate degree.  He has been denied employment with the 
U.S Postal Service and has left jobs due to his lumbar and 
cervical spine disabilities and related radiculopathy.  
Although it has been said that the Veteran could find 
sedentary employment, it is clear that he would have 
difficulty for sitting or standing for very long.

Considering the industrial impairment from service-connected 
disabilities, the Veteran's service-connected cervical and 
lumbar spine disabilities, which are, in combination, rated 
as 80 percent disabling, have manifested by limitation of 
motion and neuropathy that affect the ability to sit, stand 
and walk.  The Veteran testified that his joint pain affects 
his occupational activities and activities of daily living.  

The test is whether the Veteran's service-connected 
disabilities are of such aggregate severity to render the 
average person unable to follow a substantially gainful 
occupation. In this case, when the disabling effects of all 
the Veteran's service-connected disabilities are considered, 
the weight of the evidence shows the service-connected 
disabilities render the Veteran unable to obtain or maintain 
substantially gainful employment.  For these reasons, the 
Board finds that the criteria for a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.16, 4.19.


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for a cervical spine disability is denied.

Entitlement to a disability evaluation in excess of 20 
percent for a lumbar spine disability is denied.

Entitlement to a 40 percent, but no greater, evaluation is 
granted for radiculopathy of the left lower extremity, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a 20 percent, but no greater, evaluation is 
granted for radiculopathy of the right lower extremity, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
radiculopathy of the right upper extremity is denied.

Entitlement to a TDIU is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


